Harrison, J. The indictment in this case is bad. It did not negative the exception in the act, or aver that the-sale of the ardent spirits was not for medical purposes by a regular practicing physician, and who had made and recorded the affidavit prescribed by the act. 1 Bish. Crim. Proced., secs. 631, 636; 1 Chit. Crim. Law, 284; Thompson v. The State, 37 Ark., 408. As for that reason the-judgment must be affirmed, we need not consider the exceptions taken by the State upon the trial. Affirmed.